FILED
                           NOT FOR PUBLICATION
                                                                           JUN 06 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARY H. STEELE-KLEIN,                            No.   14-36083

              Plaintiff-Appellant,               D.C. No. 2:14-cv-00553-RSM

 v.
                                                 MEMORANDUM*
INTERNATIONAL BROTHERHOOD
OF TEAMSTERS, LOCAL 117, doing
business in Washington, headquarters,
Washington, DC; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ricardo S. Martinez, Chief Judge, Presiding

                             Submitted May 10, 2017**
                                Seattle, Washington

Before: McKEOWN, BEA, and N.R. SMITH, Circuit Judges.

      Mary Steele-Klein appeals the district court’s dismissal of her complaint for

failure to state a claim without granting her leave to amend. We review a district

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s dismissal of a complaint for failure to state a claim de novo. Coto

Settlement v. Eisenberg, 593 F.3d 1031, 1034 (9th Cir. 2010). We review a district

court’s denial of leave to amend for abuse of discretion. Leadsinger, Inc. v. BMG

Music Pub., 512 F.3d 522, 532 (9th Cir. 2008). We have jurisdiction to hear this

appeal, 28 § U.S.C. 1291, and we affirm.

      1. The district court properly dismissed Steele-Klein’s first claim, asserting

that Appellees violated her First and Fourteenth Amendment rights. Steele-Klein

argues that Teamsters Local 117 (“the Union”) and her employer1 failed to meet

the procedural requirements the Supreme Court outlined in Chicago Teachers

Union, Local No. 1 v. Hudson, 475 U.S. 292 (1986), with regard to the mandatory

contributions she, as an employee of King County Elections, was required to make

to the Western Conference Teamsters Pension Trust Fund (“WCTP Trust Fund”).

The Hudson procedural requirements apply to mandatory union dues, not to

mandatory pension contributions. See id. at 301–03. Steele-Klein has alleged no

other manner in which the mandatory contributions to the WCTP Trust Fund

implicate the First or Fourteenth Amendments. Accordingly, dismissal was proper,



      1
        Steele-Klein asserts this claim, and other claims against her “employer.”
Because her actual employer—King County Elections—is not a named party in
this case, we construe her references to “employer” to mean Dow Constantine, the
King County Executive.
                                           2
because there is no cognizable legal basis for Steele-Klein’s claim. See Woods v.

U.S. Bank N.A., 831 F.3d 1159, 1162 (9th Cir. 2016) (holding that dismissal is

proper where complaint lacks “a cognizable legal theory”).

      Steele-Klein’s two proposed amendments would not cure these legal

deficiencies. First, adding the WCTP Trust Fund as a party to this suit would not

change our conclusion that the Hudson procedural requirements do not apply to

mandatory pension contributions. Second, permitting Steele-Klein to assert an

entirely new claim based on wrongful retaliation in violation of the First

Amendment would be futile. Neither King County nor King County Elections

(Steele-Klein’s employer) are currently parties or proposed parties to this suit, and

Steele-Klein has not identified how Constantine, individually, retaliated against

her. See Hydrick v. Hunter, 669 F.3d 937, 942 (9th Cir. 2012) (“[T]o establish

individual liability under 42 U.S.C. § 1983, ‘a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has

violated the Constitution.’” (quoting Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009))).

The record shows that King County Elections rehired her to work another election

cycle shortly after she complained about the mandatory pension contributions. We

decline to grant her leave to amend, because she has failed to identify what specific

additional facts she would plead to support her retaliation claim or what specific


                                          3
parties retaliated against her. See Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1052

(9th Cir. 2008) (“Appellants fail to state what additional facts they would plead if

given leave to amend, or what additional discovery they would conduct to discover

such facts. Accordingly, amendment would be futile.”).

      2. The district court properly dismissed Steele-Klein’s second claim, which

asserted that the Union and Dow Constantine imposed an impermissible tax burden

on her and other employees. Steele-Klein never explains this “impermissible tax

burden” or cites a legal basis for her claim. Because Steele-Klein fails to identify a

“cognizable legal theory” and fails to explain the facts supporting that legal theory,

dismissal was proper. See Woods, 831 F.3d at 1162. Granting leave to amend

would, again, be futile, because Steele-Klein has not identified how she would

articulate a cognizable legal theory if given the opportunity. See Kendall, 518 F.3d

at 1052.

      3. The district court properly dismissed Steele-Klein’s third claim, asserting

that the Union fraudulently misrepresented how it uses union dues. This claim

fails to meet the heightened pleading standard found in Federal Rule of Civil

Procedure 9(b). Steele-Klein has not identified the basic facts of the alleged

fraudulent misrepresentation, such as what exact statements or omissions were

fraudulent and when the allegedly fraudulent activity occurred. Vess v. Ciba-Geigy


                                           4
Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (“Averments of fraud must be

accompanied by ‘the who, what, when, where, and how’ of the misconduct

charged.” (quoting Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997))). Steele-

Klein also has not alleged facts to support each of the nine elements of a fraudulent

misrepresentation claim under Washington law. See Stiley v. Block, 925 P.2d 194,

204 (Wash. 1996) (en banc). For example, the complaint does not assert how the

Union intended to induce reliance on its allegedly fraudulent statements, or how

Steele-Klein was injured when she relied on the statements. See id. Because

Steele-Klein has made no attempt to clarify how she would overcome these

deficiencies in her complaint, we find granting leave to amend would be futile. See

Kendall, 518 F.3d at 1052.

      4. The district court properly dismissed Steele-Klein’s fourth cause of

action, asserting a claim for “theft.” The district court properly construed the claim

as one for the tort of conversion, because Washington does not have a civil claim

for “theft.” “Money may be the subject of conversion if the party charged with

conversion wrongfully received the money . . . .” Coto Settlement, 593 F.3d at

1039. The complaint does not identify a cognizable legal basis for concluding that

Appellees “wrongfully” received her wages when King County Elections deducted

the mandatory contribution to the WCTP Trust Fund from her paycheck. See


                                          5
Woods, 831 F.3d at 1162. Moreover, Steele-Klein acknowledges beginning work

at King County Elections only after signing a notice of employment that explained

the mandatory wage deduction for the WCTP Trust Fund, which suggests she in

fact consented to such deductions. Id. Steele-Klein also omits any substantive

discussion of this claim on appeal; therefore, any arguments for saving this claim

from dismissal or amending this claim are waived. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259–60 (9th Cir. 1996).

      5. The district court properly dismissed Steele-Klein’s fifth claim, because

there is no civil action for embezzlement under Washington law.

      AFFIRMED.




                                          6